Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a thin-film device for a wavelength-tunable semiconductor laser (fig. 4) including:2including   3a cavity between a high-reflectivity facet and an anti-reflection facet designed to 4emit a laser light of a wavelength in a tunable range determined by at least two Vernier-ring 5resonators with a joint-free-spectral-range between a first wavelength and a second wavelength;  6a film including multiple pairs of layers each containing a first layer and a second 7layer sequentially stacking to an outer side of the high-reflectivity facet, each of the first layer 8and the second layer in each pair having one unit of respective optical thickness except one first 9or second layer in one pair having a larger optical thickness;  101wherein the cavity is part of a gain chip 2comprising an indium phosphide PN junction in a linear waveguide configuration , classified in H01F 1/1011,G02F/1/1011.
II. Claims 10-18 (claim 1 being generic), drawn to a gain chip of a wavelength tunable semiconductor laser (fig. 9) comprising:  2a lasing cavity comprising an active region between a high-reflectivity facet and 3an anti-reflection facet, the lasing cavity being designed to emit a laser light of a wavelength in a 4tunable range determined by at least two Vernier-ring resonators with a joint-free-spectral-range 5between a first wavelength and a second wavelength;  6a film including multiple pairs of layers each containing a first layer and a second 7layer sequentially stacking to an outer side of the , classified in H01F 5/0234, H01F 5/32391. 
III. Claims 19-20 (claim 1 being generic), drawn to a wavelength tunable semiconductor laser (Fig. 10) comprising:  2a Vernier tuner comprising at least two ring resonators formed in a silicon 3photonics substrate, the at least two ring resonators being configured to yield a joint free- 4spectral-range between a first wavelength and a second wavelength;  5a phase matcher comprising a waveguide formed in the silicon photonics substrate 6and coupled to the at least two ring resonators;  7a gain chip comprising a lasing cavity having an active region between a high- 8reflectivity facet and an anti-reflection facet with an exit port, the gain chip being flip-bonded to 9the silicon photonics substrate to have the exit port coupled to the waveguide of the phase 10matcher, the lasing cavity being designed to emit a laser light out of the exit port with a 11wavelength in a tunable range starting from the first wavelength to a mid-point of the joint-free- 12spectral-range;  13a film including multiple pairs of layers each containing a first layer and a second 14layer sequentially stacking to an outer side of the high-reflectivity facet, each of the first layer 15and the second layer in each pair having one unit of respective optical thickness corresponding to 16a quarter of a reference wavelength except one first or second layer in one pair having a larger 17optical thickness, classified in H01F 5/1021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, I has separate utility such as an active portion of a photonic semiconductor coupler in an optical transceiver system.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and I-II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I can be made with a different gain chip characteristics and/or a thin film device having different low refractive index such as polymeric material and/or silicon nitride material for example  .  The subcombination has separate utility such as an active portion of a photonic semiconductor coupler in an optical transceiver system.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.